UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 21-03161JVS(PVCx) Date July 6, 2021
Title Iconic Imagines, Ltd vy Advance Magazine Publishers Inc
Present: The James V. Selna, U.S. District Court Judge
Honorable
Lisa Bredahl Not Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: [IN CHAMBERS] ORDER TO SHOW CAUSE RE DISMISSAL FOR
LACK OF PROSECUTION

The Court, on its own motion, hereby ORDERS plaintiff(s) to show cause in writing no later
than July 16, 2021, why this action should not be dismissed for lack of prosecution. As an
alternative to a written response by plaintiff(s), the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

__X Answer by the defendant(s) or plaintiff's request for entry of default.

Absent a showing of good cause, an action shall be dismissed ifthe summons and complaint
have not been served upon all defendants within 90 days after the filing of the complaint. Fed. R.
Civ. P. 4(m) The Court may dismiss the action prior to the expiration of such time, however, if
plaintiff(s) has/have not diligently prosecuted the action.

It is the plaintiff s responsibility to respond promptly to all orders andto prosecute the action
diligently, including filing proofs of service and stipulations extending time under Rule 55 remedies
promptly upon default ofany defendant. All stipulations affecting the progress of the case must be
approved by the Court. Local Rule 7-1

Scheduling Conference set for July 12,2021 at 10:30 a.m. is continued to August 30,
2021 at 10:30 a.m. Counsel shall file the Joint Rule 26 Meeting Report, with the
completed Exhibit A, by August 23, 2021.

 

Initials of Preparer Imb

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page | of 1
